Name: Council Regulation (EEC) No 3393/82 of 13 December 1982 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3796/81 for the 1983 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 82 Official Journal of the European Communities No L 357/3 COUNCIL REGULATION (EEC) No 3393/82 of 13 December 1982 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3796/81 for the 1983 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, criteria laid down in Article 10 of that Regulation, the prices should be increased for certain products and maintained for others for the 1983 fishing year, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 15 (5) thereof, Having regard to the proposal from the Commission, Whereas Article 15 ( 1 ) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II to that Regulation ; Whereas, according to the data available at present concerning prices for the products in question and the The guide prices for the fishing year from 1 January to 31 December 1983 for the products listed in Annex II to Regulation (EEC) No 3796/81 and the categories to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1982. For the Council The President N. A. KOFOED (') OJ No L 379, 31 . 12 . 1981 , p. 1 . No L 357/4 18 . 12. 82Official Journal of the European Communities ANNEX Group of products Commercial specifications Guide price(ECU per tonne) 1 . Sardines Frozen , in lots or in original packages containing the same products 389 2 . Sea-bream of the species Frozen , in lots or in original packages Dentex dentex and Pagellus containing the same products spp . 1 144 3 . Edible crabs (Cancer pagurus) Frozen, in lots or in original packages containing the same products 1 575 4. Norway lobster (Nephrops Frozen, in lots or in original packages norvegicus) containing the same products 1 652 5 . Squid (Loligo spp .) Frozen, in original packages containing the same products 2 179 6 . Squid (Todarodes sagittatus) Frozen , in original packages containing the same products 1 096 7 . Squid (Illex spp.) Frozen, in original packages containing the same products 1 096 8 . Cuttlefish of the species Frozen, in original packages containing the Sepia officinalis , Rossia same products macrosoma and Sepiola rondeletti 1 459 9 . Octopus Frozen, in original packages containing the same products 1 047